August 20, 2019

Honorable Judge Conrad

United States District Court

401 West Trade Street, Room 210
Charlotte, NC 28202

Judge Conrad,

| am writing in support of my father, Joe Wiseman. | am the second of three
Wiseman kids, and | want to try to help you understand who our dad has always been
and is to us.

Growing up, my dad always put our family first. He never missed a sporting
event, school event, or any other activity that he knew was important to us. Even better,
he was always there video taping the action so we could go back and re-live the
moments long after the game was over and we were home. Each year around
Christmas time, we still go back and watch old videos dating back to our church leaque
basketball games when were in elementary school. Because he was always there for
the moments that were important to our family, we get to relive those memories today.

Dad was always willing to work with us on sports —baseball, basketball,
whatever we wanted -- spending countless hours in the driveway to work on jump shots
or in the basement throwing to us in the batting cage. He even had to go through a
painful surgery to repair a broken nose because of a ball that hit off the pole in a batting
cage that came back to hit him square in the face. While any reasonable parent might
call it quits after that, my dad did not. Instead, he started wearing a football helmet
when pitching baseballs to my brother and me so we could continue to work hard at the
game we loved.

Now that | have finished my baseball career and have started to coach myself,
one of the things | appreciate most about Dad was that he always stayed out of the way
of the coaches and let them coach us, but always offered to help us when we wanted to
so we didn't burn out at a young age. The amount of time and hours he put in to help us
reach out goals is something for which | am so grateful and something that | will never
be able to pay back.

My parents taught us from a young age that going to church on Sundays was
an important part of life. We were not forced us to go whether we liked it or not, but
rather it was something we did as a family because of the way they instilled God into
our household from the outset.

From a young age, Dad took my brother and me to BSF every Monday night.
Because he took us to BSF with him, | was able to get my first taste of a small group
setting and went on to be an active member in my collegiate athlete small group and
had the opportunity to lead the sermon multiple weeks. It was very important to him that
our whole family honored God daily in our actions and words. He continuously talked

1
about how important it is to tithe to the church to build God's kingdom, so we can
provide opportunities for people in other parts of the world to come to know Jesus
Christ.

When | started work a little over a year ago, it did not cross my mind that | would
not tithe to the church. Because he set the precedent in our house from the very
beginning, tithing is something that is natural to our family and to me. From an early
age, my father also taught us to be conservative with our money, to put money aside
each month into savings and 401k, and to only spend our money on necessities as
opposed to luxuries. Without this training and his regular advice, | would not even have
considered putting money into retirement at this age.

Recently, | am so proud of my dad for the dedication he has put into improving his
health and solidifying his strong relationship with my younger sister, Caroline. He has
been going to the CrossFit gym five times a week and watching what he eats daily. He
started to take my sister with him to the workouts in preparation for her senior year of
the volleyball season. They have a relationship like I've never seen before. They
constantly laugh and joke around and push each other to be better every chance they
can get. He loves nothing more than to watch her play volleyball and, like he was with
my brother and me, he is always there for each and every game with the video camera
so we can go back and enjoy the moments from her games that will soon be over.

This past year has been very tough on our family. It has been frustrating and
humiliating at times. We have had to accept and weather the disappointment and
confusion as to how our dad allowed himself (and us) to end up here, when he has
taught us for years to always stand up for ourselves and do the right thing at whatever
cost. We love our dad and have forgiven him, given his obvious repentance and
remorse, But there is no doubt this past year has tested us all, including Dad.

| know there must be consequences for our actions, but | also firmly believe in
forgiveness, repentance, and grace. Despite his mistakes, there is no doubt that my
father is deeply repentant and is a man who is deserving of that forgiveness and grace.

Respectfully,

Patrick Wiseman

   
